Citation Nr: 0922475	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right lower leg peroneus brevis fascial defect from June 4, 
2002.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 24, 2002, to 
June 3, 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable evaluation for a right lower 
leg peroneus brevis fascial defect from June 4, 2002.  In 
March 2004, the appellant filed a notice of disagreement 
(NOD) with the assigned rating.  A statement of the case 
(SOC) was issued in April 2006, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2006.  In a July 2007 rating 
decision, the RO the assigned a 10 percent rating for the 
right lower extremity disability, effective June 4, 2002.

Because the appeal arises from the Veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized this matter 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
that are already service-connected).  Moreover, although the 
RO granted a 10 percent rating for a right lower leg peroneus 
brevis fascial defect from June 4, 2002, inasmuch as higher 
ratings for this disability are available under the 
applicable schedule, the claim remains in controversy.  See 
AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

In September 2007, the Veteran appeared at the RO before the 
undersigned Veterans Law Judge and presented oral testimony 
in support of the claim.  A transcript of this hearing has 
been associated with the claims file.

In January 2008 the Board denied the Veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for right lower leg peroneus brevis fascial defect.  


The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In a February 2009 Order, the 
Court granted the VA General Counsel's and Appellant's Joint 
Motion For Remand.  The Board's decision was vacated and the 
Veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded primarily so that a 
contemporaneous neurological examination could be conducted.  
This examination was to address whether a higher or separate 
rating was warranted pursuant to the Diagnostic Codes (DCs) 
for diseases of the peripheral nerves.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected right lower leg peroneus 
brevis fascial defect.  This rating is based on DCs regarding 
muscle injuries.  

Review of the current record reflects that the clinical 
findings are contradictory as to whether the service-
connected right lower leg peroneus brevis fascial defect 
includes peripheral nerve damage.  For a meaningful 
assessment of the manifestations of the service-connected 
right lower leg disability, it is the Board's conclusion that 
additional neurological examination is necessary.  It is 
pointed out that if peripheral nerve damage as part of the 
service-connected disorder is demonstrated, the Veteran might 
be entitled to higher or separate rating(s).  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, in light of the Veteran's testimony that he had to 
leave his job because of his service-connected right leg 
condition, the AMC/RO should address the question of whether 
referral is warranted under 38 C.F.R. § 3.321.  See Barringer 
v. Peake, 22 Vet. App. 242, 245 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right leg condition.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Then, the AMC/RO should schedule the 
Veteran for a neurological examination of 
the Veteran to determine the nature and 
severity of his right lower leg peroneus 
brevis fascial defect.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

All findings as to the extent and 
severity of the condition and associated 
symptoms should be described in detail.  
The examiner should identify all 
neurological impairment due to the 
service-connected disability. Neurologic 
pathology due to a condition other than 
that service-connected should be so 
noted. The examination should indicate 
whether the severity of the pain reported 
by the Veteran is reflected in the 
clinical findings.  

3.  The AMC/RO should then adjudicate the 
matter of the rating for the Veteran' 
right lower leg condition, to include the 
possibility of "staged" ratings.  
Fenderson, supra.  Also the AMC/RO should 
consider whether a separate rating(s) is 
warranted for any nerve damage 
demonstrated that is part and parcel of 
the service-connected right leg 
condition.  It is imperative that all 
potentially applicable DCs be considered 
when evaluating the Veteran's right lower 
leg peroneus brevis fascial defect.  

4.  The AMC/RO should decide whether the 
Veteran's claim for an extraschedular 
rating for the right leg disorder should 
be referred to the Director of VA 
Compensation and Pension Service or Under 
Secretary for Benefits for consideration 
of entitlement to extraschedular ratings 
in accordance with 38 C.F.R. § 3.321(b) 
(2008).  



5.  Following all of this development, if 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) before returning the case 
to the Board, if otherwise in order.  The 
SSOC should address all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations and DCs 
considered.  The appellant and his 
representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




